TOWNSEND, District Judge
(orally). The merchandise in question comprises steel strips flattened from round steel wire, not smaller than 13 wire gauge, and cut into lengths. The board of general appraisers, sustaining the claim of the importers, classified the articles for duty, under the provisions of paragraph 122 of the act of 1894, at nine-tenths of one cent per pound for “steel in all forms and shapes not specially provided for in this act, * * * valued above two and two-tenths cents and not above three cents per pound.” The United States appeals from said decision, claiming that these strips are articles manufactured from round steel wire, and therefore dutiable at one and one-quarter cents per pound, and with an additional duty of one- cent per pound, under the provisions of paragraph 124 of said act.
The government relies upon the case of Junge v. Hedden, 146 U. S. 233, 13 Sup. Ct. 88, where dental rubber was held to be an article of rubber. It does not appear, however, that these wire strips come within the reasoning of that decision. The mere flattening of the round wire does not constitute it an article manufactured from wire.
There is considerable force in the further contention of counsel for the importers that congress would not have thus provided that while such steel strips, when valued at over four cents a pound, should pay only a duty of 40 per cent., these strips, coneededly not worth more than three cents per pound, should thus pay from 75 to 100 per cent, of duty. The decision of the board of general appraisers is affirmed.